FILED
                             NOT FOR PUBLICATION                             JUN 02 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROGELIO GOMEZ VIVANCO,                           No. 08-70160

               Petitioner,                       Agency No. A075-528-262

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Rogelio Gomez Vivanco, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision finding him ineligible for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003), and we deny the

petition for review.

      The agency properly concluded that Gomez Vivanco was ineligible for

cancellation of removal because his conviction under Cal. Penal Code § 12025(a)

constitutes a firearms offense for the purposes of 8 U.S.C. § 1227(a)(2)(C). See

8 U.S.C. § 1229a(b)(1)(C); Valerio-Ochoa v. INS, 241 F.3d 1092, 1095 (9th Cir.

2001). The expungement of the conviction pursuant to Cal. Penal Code § 1203.4

did not eliminate the immigration consequences of the conviction. See

Ramirez-Castro v. INS, 287 F.3d 1172, 1174-76 (9th Cir. 2002).

      PETITION FOR REVIEW DENIED.




                                         2                                   08-70160